DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a method of forming an integrated circuit inter alia the limitations “…forming a third doped region in the substrate, the third doped region having the first conductivity type, wherein the third doped region contacts the first doped region, and the third doped region is separated from the lower layer by the first doped region; and forming a source region in the substrate, the source region having the first conductivity type, wherein the source region contacts the second doped region, and the source region is separated from the lower layer by the second doped region; forming a drain contact region in the substrate in the third doped region; forming a silicide block layer over the substrate between a gate of an extended drain MOS transistor and the drain contact region; and forming metal silicide on the drain contact region, the substrate between the gate and the drain contact region being free of the metal silicide.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        February 25, 2022